Citation Nr: 0124814	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  97-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1942 to July 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 1999, the Board issued a decision reopening the 
veteran's claim of entitlement to service connection for a 
right eye injury based on the submission of new and material 
evidence, and denied entitlement to service connection for a 
right eye injury.  

The Secretary and the appellant (the parties) filed a joint 
motion for remand, which the Court granted in February 2001.  
In the joint motion for remand, the parties noted the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Specifically, 
the joint motion states that parties pointed out that the 
basis of the denial of service connection The parties 
concurred that as a result of the enactment of VCAA, the 
appellant's claim must be remanded for further development, 
citing to Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The case has been returned to the Board for further appellate 
review consistent with the joint motion.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  

This case was returned to the Board for consideration of 
VCAA.  In addition, the Board notes that on June 28, 1999, 
Disabled American Veterans (DAV) was designated as the 
veteran's representative.  It does not appear that the 
representative had an opportunity to review the file prior to 
the Board's August 1999 decision.  In addition, on the Form 
21-22, the veteran indicated that he desired a hearing before 
a member of the Board.  Although the Board did not have 
possession of this document at the time of the August 1999 
decision, it appears that other departments of VA did.  While 
hearings are not mandatory, they afford claimants opportunity 
to present testimony and evidence that could provide the 
basis for allowance of a claim.  Thus, the veteran should be 
afforded the opportunity for a Board hearing.  See 38 C.F.R. 
§ 20.700(a) (2000).   

Accordingly, the case is REMANDED for the following:

1.  The RO shall comply with the joint 
motion for remand.

2.  The RO should schedule the veteran 
for a hearing before a member of the 
Board.  The veteran is advised that he is 
free to submit additional evidence.  If 
there is evidence of an eye disability in 
proximity to service or evidence linking 
an eye disability to service, he must 
submit that evidence.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  Thereafter, the RO should review the 
claim of entitlement to service connection 
for a right eye injury.  If the benefit 
sought on appeal remains denied, the 
veteran and veteran's representative 
should be provided a supplemental 
statement of the case (SSOC) if warranted.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


